Citation Nr: 1040249	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-13 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an evaluation higher than 20 percent for service-
connected postoperative neuroma of the left foot with 
parasthesia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1980.
This matter arises before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The issues of entitlement to service connection for arthritis of 
the back, a left eye disability, a left knee disability, and a 
left hip disability have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, and 
they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's 
disability was manifested by chronic swelling, pain, weakness, 
stiffness, fatigability, and lack of endurance for the portion of 
the appeal period prior to August 20, 2004.  

2.  The competent evidence of record shows that the Veteran had 
zero degrees range of motion of left foot eversion for the 
portion of the appeal period from August 20, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 20 percent for 
service-connected postoperative neuroma of the left foot with 
parasthesia have not been met or approximated for the portion of 
the appeal period prior to August 20, 2004.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8522 
(2009).

2.  The criteria for an evaluation of 30 percent for service-
connected postoperative neuroma of the left foot with parasthesia 
have been approximated for the portion of the appeal period from 
August 20, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8522 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In September 2001, June 2004, and December 2008 correspondence, 
the RO advised the Veteran of what the evidence must show to 
establish entitlement to an increased rating for her claimed 
disorder and described the types of evidence that the Veteran 
should submit in support of her claim.  The RO also explained 
what evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claim.  The 
December 2008 VCAA notice letter also described the element of 
degree of disability.  As part of that notice, the RO told the 
Veteran that disability ratings usually range from zero to 100 
percent depending on the disability involved and based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment.  

In the present case, the Board notes that the Veteran was 
provided with adequate notice with respect to her increased 
rating claim by virtue of the aforementioned VCAA notice letters.  
Those documents informed the Veteran of the necessity of 
providing on her own or with VA assistance medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment.  The letters also notified the Veteran that, should 
an increase in disability be found, a disability rating would be 
determined by applying relevant diagnostic code(s) and included 
examples of pertinent medical and lay evidence that the Veteran 
may submit or ask the Secretary to obtain relevant to 
establishing entitlement to increased compensation.  The Veteran 
was also provided with the rating criteria found in Diagnostic 
Code 8522 used to rate her disability.  
    
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in October 
2008, August 2004, and October 2001, obtained the Veteran's VA 
and private medical records to the extent possible, and 
associated the Veteran's service treatment records (STRs) and 
Social Security Administration (SSA) records with the claims file 
to the extent possible.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are, collectively, more than 
adequate, as they were predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  All 
examinations included the Veteran's subjective complaints about 
her disability and the objective findings needed to rate the 
disability.   

Besides the aforementioned private treatment and SSA records, the 
Veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that he or the VA needs to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts pertinent 
to the claims.  Accordingly, the Board will proceed with 
appellate review.  

Legal Criteria 

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practically determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending and, consequently, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Veteran filed a claim for an increased evaluation for her 
neuroma of the left foot in September 2001.  The RO issued a 
rating decision in December 2001 that continued her 20 percent 
disability rating.  In December 2002, the Veteran filed a timely 
and valid notice of disagreement to the rating decision.  Instead 
of issuing a statement of the case, the RO issued an additional 
rating decision in October 2004, months after the Veteran asked 
again for an increased evaluation.  The RO again denied the 
Veteran's claim, the Veteran filed a timely appeal, and the RO 
issued a statement of the case in February 2006.  Then, the 
Veteran filed a substantive appeal in April 2006 that vested 
jurisdiction over her claim with the Board.

The Veteran's neuroma of the left foot has been evaluated by the 
RO under the criteria found at 38 C.F.R. § 4.124a, Diagnostic 
Code 8522 for paralysis of the peroneal nerve.  Under Diagnostic 
Code 8522, a 30 percent evaluation is assigned for complete 
paralysis with foot eversion weakened, a 20 percent evaluation is 
assigned for severe incomplete paralysis, a 10 percent evaluation 
is assigned for moderate incomplete paralysis, and a 
noncompensable evaluation is assigned for mild incomplete 
paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8522.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  See Note at "Diseases of the 
Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the 
involvement is wholly sensory, the rating should be for mild, or 
at most, the moderate degree.  Id.  The Veteran's neuroma is 
rated under the criteria for paralysis.  While this does not 
necessarily encompass pain, the schedule does have criteria for 
pain caused by nerve impairment. That criteria is found in 38 
C.F.R. § 4.123, for neuritis, and 38 C.F.R. § 4.124 for 
neuralgia.

Neuritis is characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times excruciating.  
38 C.F.R. § 4.123. Ratings are assigned based on the same scale 
as those assigned for paralysis of the nerve involved.  Id.  
Similarly, neuralgia is characterized as a dull intermittent 
pain, of typical distribution so as to identify the nerve, and is 
also rated on the same scale as paralysis of the given nerve.  38 
C.F.R. § 4.124.

The pertinent evidence of record begins with an October 2001 
compensation and pension examination.  At that time, the examiner 
noted that the Veteran had a chronic comorbidity of chronic 
swelling of unknown significance or origin and either venous 
insufficiency or some other type of allergic process.  The 
Veteran complained of swelling and pain in her feet and up to her 
ankles, as well as weakness, stiffness, fatigability, and lack of 
endurance.  She was limited to 20 minutes of walking at a time, 
stated that her foot ached all the time, and described her pain 
as a seven on a scale of zero to 10 every day with flare ups 
increasing her pain to a 10 plus.  Walking, "over standing," 
and cold damp weather were precipitating factors, and the Veteran 
used heat and ice at home.  Upon examination, the examiner noted 
edema and scars on the Veteran's left foot and ankle, positive 
metatarsal squeeze sign for numerous areas of her metatarsal 
joints, and no loss of range of measurement in the toes or 
ankles.  The Veteran had slight loss of strength against 
dorsiflexion and plantar flexion at 4/5 in her left foot.  On 
standing, she had a loss of her longitudinal arches, which 
touched the ground, and could not squat, supinate, pronate, or 
rise on her toes.  The Veteran had a loss of peripheral sensory 
touch throughout the left dorsum of the foot and the toes to 
superficial touch, softness, pinprick, and vibration.    

The Veteran then underwent a second compensation and pension 
examination in August 2004.  She reported that she continued to 
experience pain, weakness, stiffness, and swelling in her left 
foot but denied any heat or redness.  Although she also 
complained of problems with fatigability and lack of endurance, 
the symptoms decreased slightly with rest and elevation.  
However, her pain also increased dramatically with standing and 
walking.  The examiner noted that the Veteran did not use 
crutches, a brace, a cane, or corrective shoes even though the 
Veteran reported wearing specially made shoes due to her 
neuropathy.  She said she was not wearing them at the examination 
because they were black and the summer weather prevented her from 
wearing the shoes.  On examination, there was a hallux valgus 
deformity present to the first metatarsophalangeal joint of the 
great toe.  Dorsalis pedis and posttibial pulses were both 
present and 2+, capillary refill was less than three seconds, and 
motor strength testing was 4/5.  With repetitive motion, the 
Veteran saw decreased strength and reported increased pain.  On a 
scale of zero to 10, she stated that her pain was a seven and 
increased to an eight with repetitive motion.  The examiner noted 
marked flattening of the longitudinal arch with nonweightbearing 
and weightbearing, four or more edema of the ankle and pedal 
area, no redness or warmth, and a bony enlargement and deformity 
at the ankle area.  The Veteran had diminished perception to 
vibratory stimuli and monofilament testing and was unable to rise 
on her heels and toes for gait testing.  Her range of motion was 
zero degrees dorsiflexion and zero to 20 degrees of plantar 
flexion.  With repetitive range of motion, plantar flexion was 
reduced to zero to 18 degrees.  Furthermore, her inversion was 
zero to 10 degrees, eversion was zero degrees, adduction was zero 
to six degrees, and abduction was zero to two degrees.  Finally, 
the Veteran reported parasthesias and the examiner found that her 
disability interfered with her daily activity due to increased 
pain and numbness with standing or walking.  

In September 2004, the Veteran was treated at the VA Medical 
Center in Shreveport for severe pain in her left foot for three 
days.  She complained of a flare up with an onset worse than her 
usual pain and radiating into her shin.  Her pain was a seven out 
of 10.  She was treated again in February 2005 for a swollen and 
painful foot that made it difficult to walk.  A few years later, 
in October 2008, she presented for a constant squeezing pain and 
tightness, claiming that standing and walking aggravated her 
pain.  Moreover, SSA records show that she also reported 
persistent pain in February 2007.  According to these records, 
her pain was a five out of 10 at rest and eight to nine out of 10 
when she became active.  She also complained of difficulty 
standing for long periods of time.  Nevertheless, x-rays showed a 
normal foot architecture.

Finally, VA afforded the Veteran a third compensation and pension 
examination in October 2008.  The Veteran told the examiner that 
her great and second toe were sometimes numb, her foot pain 
travelled up to her knee, and her pain was an eight out of 10 
every day.  She reported that she experienced pain and swelling 
while walking, standing, and at rest, as well as a lack of 
endurance due to pain while standing and walking.  On 
examination, there was no evidence of painful motion, swelling, 
instability, weakness, abnormal weight bearing, skin or vascular 
abnormalities, malunion or nonunion of the bones, or muscle 
atrophy.  The Veteran's foot was, however, tender.  An MRI 
demonstrated soft tissue abnormality at the plantar aspect base 
of the third/fourth metatarsal that may represent interdigital 
nerve enlargement (Morton's neuroma) and nonspecific subcutaneous 
soft tissue edema in the distal leg and mid and distal foot.  The 
examiner also found that the Veteran's foot disability had a 
severe effect on some of her daily activities, including chores, 
shopping, recreation, travel, and driving.  It also prevented her 
participation in sports and exercises and had a mild effect her 
ability to bathe, dress, toilet, and groom.  The examiner further 
found that the Veteran's disability rendered her unemployable 
except for sedentary jobs.

Therefore, the Board finds that the Veteran's neuroma of the left 
foot is characterized by pain, decreased sensation, and decreased 
range of motion.  Based on the above evidence, the Board finds 
that the severity of the Veteran's left foot disability did not 
approximate complete paralysis of the superficial peroneal nerve, 
which warrants a 30 percent disability rating, for the portion of 
the appeal period prior to August 20, 2004.  38 C.F.R. § 4.124a, 
Diagnostic Code 8522.  For example, prior to that date, the 
evidence only showed that her disability was manifested by 
chronic swelling, pain, weakness, stiffness, fatigability, and 
lack of endurance.  The August 2004 compensation and pension 
examiner, however, noted that the Veteran had zero degrees range 
of motion of left foot eversion, which approximates the criteria 
for a 30 percent disability rating under Diagnostic Code 8522.  
Therefore, the Veteran is entitled to a 30 percent disability 
rating for her service-connected neuroma of the left foot for the 
portion of the appeal period from August 20, 2004.  To that 
extent, her appeal is granted.

The Board further notes that there is no evidence of record that 
the Veteran's claimed disability warrants a higher rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b) (2009).  Any limits 
on the Veteran's employability due to her disability have been 
contemplated in the currently assigned disability rating.  
Although the record shows that the Veteran can only complete 
sedentary work, the evidence does not reflect that the Veteran's 
disability has necessitated any frequent periods of 
hospitalization or caused marked interference with unemployment.  
That is, the Board finds that the Veteran is not unemployable 
based on this single disability and notes that she is already in 
receipt of a total disability rating based on her service-
connected posttraumatic stress disorder.  Thus, the record does 
not show an exceptional or unusual disability picture related to 
her left foot disability not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since the application of the regular 
schedular standards is not rendered impracticable in this case, 
referral of this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for consideration of the 
assignment of an extraschedular evaluation is not warranted.


ORDER

1.  Entitlement to an evaluation higher than 20 percent for 
service-connected postoperative neuroma of the left foot with 
parasthesia is denied for the portion of the appeal period prior 
to August 20, 2004, is denied.
2.  Entitlement to an evaluation of 30 percent for service-
connected postoperative neuroma of the left foot with parasthesia 
is granted for the portion of the appeal period from August 20, 
2004, is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


